—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 6, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
On July 25, 1996, without prior notification, claimant informed her employer that she was taking a leave of absence. Claimant contends that she needed the leave to alleviate work-related tension which was adversely affecting a back injury she had sustained in a car accident a few weeks earlier. Claimant did not provide the employer with medical proof that an immediate leave of absence was necessary and admitted that the employer had not specifically granted her permission to take the requested leave. The employer considered claimant to have abandoned her job and terminated her employment. Claimant took no steps to be reinstated to her former position which remained vacant. Under these circumstances, we conclude that the decision disqualifying claimant from receiving unemployment insurance benefits because she voluntarily left her employment without good cause is supported by substantial evidence (see, Matter of Polax [New York City Dept. of Correction—Sweeney], 220 AD2d 919; Matter of Ikehara [Hudacs], 196 AD2d 911).
Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.